Citation Nr: 1215766	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection major depression, to include as secondary to service connected disabilities.  

2. Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depression and dysthymic disorder, to include as secondary to service-connected disabilities.  

3. Whether the reduction of a 30 percent disability rating for service-connected infectious eczematoid dermatitis and trichophytid of the forearm and fingers (hereinafter "skin condition") to a noncompensable rating effective June 1, 2008 was proper.

4. Entitlement to an evaluation in excess of 30 percent for a skin condition.

5. Entitlement to service connection for left foot drop, to include as secondary to service-connected disabilities.  

6. Entitlement to service connection for right foot drop, to include as secondary to service-connected disabilities.

7. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to February 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2008 rating decision reduced the Veteran's evaluation for a skin condition from 30 percent to 0 percent disabling, effective June 1, 2008.  

A Travel Board hearing was held before the undersigned Veterans Law Judge in February 2012.  A transcript of that proceeding is associated with the claims file. 


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In this case, the Veteran reports that he is essentially unable to work to due to pain and difficulties associated with all of his service-connected disabilities.  Thus, the issue of entitlement to TDIU is raised by the record.

The issues of entitlement to service connection for left foot drop and right foot drop, entitlement to an evaluation in excess of 30 percent for a skin condition, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed April 2006 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for major depression as secondary to service-connected disabilities. 

2. Evidence added to the record since the April 2006 decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's major depression claim, and raises a reasonable possibility of substantiating the Veteran's claim.

3. The evidence of record indicates that the Veteran's acquired psychiatric disorder is proximately due to or the result of service-connected disabilities.

4. A 30 percent rating for service-connected infectious eczematoid dermatitis and trichophytid was in effect from March 12, 2001, to June 1, 2008. 

5. The RO reduced the Veteran's skin condition rating to zero percent, effective June 1, 2008, based on January 2007 and August 2007 examinations, which, when considered with other medical evidence of record, did not clearly show sustained material improvement under the ordinary conditions of life.


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depression and dysthymic disorder, as secondary to service-connected disabilities, is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2. The criteria for service connection for the Veteran's acquired psychiatric disorder, diagnosed as major depression and dysthymic disorder, as secondary to service-connected disabilities have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

3. Restoration of a 30 percent rating for the Veteran's service-connected skin condition is warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code (DC) 7817 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

New and Material Evidence 

The Veteran contends that he has an acquired psychiatric disorder, diagnosed as major depression, as a result of his service-connected disabilities.  He is currently service connected for plantar fasciitis, status post left calcaneus stress fracture, residuals of a right ankle stress fracture, right hip bursitis, right knee bursitis, lumbar strain, and infectious eczematoid dermatitis and trichophytid of the right forearm and fingers.  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for major depression as secondary to service-connected disabilities.  In an April 2006 rating decision, the RO denied the Veteran's claim based on a February 2006 VA opinion which concluded that it was less likely than not that his depression was related to his service-connected conditions.  The Veteran was notified of his right to appeal.  However, no appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final. 38 U.S.C.A. § 7105. 

The evidence of record at the time of the last final, April 2006, rating decision includes the Veteran's service treatment records (STRs); VA treatment records dated from 2003 to 2006, showing treatment for depression and dysthymia; a February 2006 VA examination (with accompanying negative opinion); and an undated statement from Dr. Marsh, M.D.  This statement indicated that the Veteran was being treated by a therapist in order to help him deal with issues that "relate directly to his depression which appears to be brought on by other medical problems, such as his ankle and heel condition and his progressively worsening pain from these conditions."  He opined that his depression was directly related to his "overall deteriorating medical condition."  He noted that the Veteran was recently fitted with an ankle brace and heel insert and that his despondency had increased in severity.  He further opined that his mental state was "greatly caused by the chronic pain and discomfort he suffers from and the effect it is having on his everyday activities."  

Evidence added to the record since the final April 2006 rating decision includes lay statements from friends and family attesting to his current depressive state; VA outpatient treatment records dated from 2007 to 2010, which show continued treatment for dysthymia, major depressive disorder, and pain disorder; and Social Security Administration (SSA) records (associated with a 2008 denial of SSA benefits).  

With respect to the lay statements, the Veteran's friends and family indicated that he was "always depressed" and that he was unable to walk and engage in activities that he participate in prior to joining the military.  With respect to the VA treatment records, a July 2008 VA mental health treatment record shows a diagnosis of "dysthymic disorder and depressive symptoms secondary to pain."  It also noted that the Veteran continued to work with the VA providers to determine his "causes of pain and difficulties."  

At his February 2012 Travel Board hearing, the Veteran testified that he was awarded SSA disability in October 2011 secondary to his service-connected disabilities and depression.  He also testified that he was hospitalized for his mental disorder in March 2011, although those treatment records do not appear to be part of the current claims file.  He reported that he attempted suicide due to "financial problems, my pains, my family not liking my attitude...a gambit of everything and me not be able to work anymore." 

The Board finds this additional evidence is new, in that it was not previously of record at the time of the April 2006 RO denial.  The evidence is also material because it shows that the Veteran's depression may be related to his service connected disabilities.  See July 2008 VA Mental Health Note.  Indeed, while no specific disability was identified as causing depression, the VA psychologist noted that his depressive symptoms and dysthymic disorder were secondary to pain.  

The newly submitted evidence, particularly the July 2008 mental health treatment record and the Veteran's statements and hearing testimony, also address the existence of a causal relationship between his depression and his service-connected disabilities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this regard, the Veteran is competent to testify that he feels depressed because, for example, he is unable to engage in certain activities due to his service-connected disabilities.  For the purpose of reopening the claim, the Veteran is presumed credible in this regard.  Further, the new evidence is not cumulative or redundant. 

In sum, the Board finds that new and material evidence has been presented and the Veteran's claim of entitlement to service connection for depressive disorder as secondary to service-connected disabilities is reopened. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (in evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion). The claim reopened claim will be considered on its merits in the discussion below. 

Service Connection - Major Depression  

The Veteran contends that his acquired psychiatric disorder, diagnosed as depressive disorder and dysthymic disorder, is secondary to his service-connected disabilities.  Again, he is currently service connected for plantar fasciitis, status post left calcaneus stress fracture (20 percent); residuals of a right ankle stress fracture (10 percent); right hip bursitis (10 percent); right knee bursitis (10 percent); lumbar strain (10 percent); and infectious eczematoid dermatitis and trichophytid of the right forearm and fingers (restored to 30 percent disabling herein).   

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102 (2011).

Facts and Analysis 

At the outset, the Board notes that the Veteran has current diagnoses of depressive and dysthymic disorders. See VA Examination Report, February 2006; VA Outpatient Report, July 2008.  Thus, element (1) of Hickson and Allen have been satisfied for his service connection claim, in that the Veteran has demonstrated that he has current diagnoses for the claimed disorder.

The Board now turns to the question of whether the currently diagnosed psychiatric disorders were proximately caused or aggravated by service-connected disabilities.  

Turning to the Veteran's period of active duty, service treatment records (STRs) show that in October of 1999, the Veteran jumped out of a vehicle (4 to 6 feet) with a full ruck sack and injured his ankle and heel (calcaneal).  Subsequent bone scans revealed fractures of the left calcaneus and right ankle.  The Veteran continued to deal with left and right lower extremity difficulties and pain throughout the remainder of his service.  A February 2000 physical therapy report (for the right ankle) indicates that the Veteran was unable to sleep secondary to pain.  He expressed concern regarding a potential ELS (entry level separation) at that time due to financial problems; the physical therapist advised that the Veteran speak to a chaplain regarding his "emotional issues."  There is no separation examination of record.  

Following service, VA treatment records show ongoing depressive symptoms and treatment for dysthymic disorder beginning around 2003. 

A May 2003 VA treatment note shows that the Veteran complained of chronic right ankle pain and that he felt depressed about this decrease in social life lately.  He was noted to ambulate slowly with a cane.  The assessment was possible depression.  The physician noted that he was "certainly at risk for depression due to his chronic pain," although he was still active at work.  

An undated statement from Dr. Marsh, M.D., indicated that the Veteran was being treated by a therapist in his medical facility in order to help him deal with issues that "relate directly to his depression which appears to be brought on by other medical problems, such as his ankle and heel conditions and his progressively worsening pain from these conditions."  He opined that his depression was directly related to his "overall deteriorating medical condition."  He noted that the Veteran was recently fitted with an ankle brace and heel insert and that his despondency had increased in severity.  He further opined that his mental state was "greatly caused by the chronic pain and discomfort he suffers from and the effect it is having on his everyday activities."  

At the time of the VA mental examination in February 2006, the Veteran was service connected for his skin condition, plantar fasciitis, and calcaneal stress fractures.  The examiner noted Dr. Marsh's statement in passing and stated that Dr. Marsh "did not say that his depression was caused by his medical conditions, but rather related to his overall deteriorating medical conditions."  He also stated that Dr. Marsh only gave the Veteran a diagnosis of major depression, and not depression secondary to a medical condition.  

With respect to onset, the Veteran noted that his depression developed slowly over the years since his discharge from service.  He reported that it affected his sleep, energy, and ability to concentrate and enjoy things in his life.  He stated that his medical condition most affect him by "shame and chronic pain in his back and his legs."  The Veteran reported having a limited social life, no wife or kids, and several friends to whom he is close.  Objectively, there was no impairment in thought process, although there was slight psychomotor retardation.  Mood was described as down and affect was dysphoric.  Sleep was reported as "not good," and impairing life through fatigue and irritability.  The overall impression was that the Veteran had a history and symptoms consistent with major depression with moderate impact in the social realm.  He opined that it was less likely than not that his depression was related to his service-connected condition.  He noted that the stressors in his life made dealing with the depression slightly more difficult.  He did not specifically state what those stressors were (i.e., medical problems, pain, etc.).  He concluded that he did not "feel that this meets the criteria for mood disorder secondary to a general medical condition or that there is a causal relationship between his current condition and the major depression."  

A September 2006 VA mental health note reflects that the Veteran was feeling down and unmotivated; he also reported that he was unable to sleep secondary to pain.  He indicated that his physical therapy had not helped him in the past and that his pain was currently a 10 out of 10 on the pain scale.  He reported very little relief from pain since 1999.  He did indicate that he was still working.  The assessment was pain disorder with physiological factors, mood disorder, and dysthymia.  

A February 2007 VA psychiatric note reflects that the Veteran "continues to feel depressed secondary to pain."  He reported that he was also depressed due to his lack of social life; he stated that "if his pain was adequately controlled and his social life improved, he would be happier."  The impression was dysthymia.  

Lay statements submitted by the Veteran's friends and family members attest to the Veteran's depression since being  "seriously hurt" in-service and following separation; that he is no longer able to "walk and do the things he used to do;" and that he is "always depressed" and "seems to be in pain."  

A July 2008 VA mental health treatment record shows a diagnosis of "dysthymic disorder and depressive symptoms secondary to pain."  (Emphasis added).  It also noted that the Veteran continued to work with the VA providers to determine his "causes of pain and difficulties."  

A contemporaneous July 2008 VA mental health note reflects "continued financial and physical health stressors."  The diagnostic impression was dysthymic disorder.  

VA treatment records dated from 2009 to 2010 show continued treatment for depression/dysthymia. 

At his February 2012 Travel Board hearing, the Veteran testified that he was awarded SSA disability in October 2011 secondary to his service-connected disabilities and depression.  He also testified that he was hospitalized for his mental disorder in March 2011.  The Board notes that neither the SSA records associated with his grant of benefits, nor the most recent VA treatment records are contained in the claims file.  However, as the benefit is being granted herein, no prejudice results in this regard.  Lastly, the Veteran testified that he recently attempted suicide due to "financial problems, my pains, my family not liking my attitude...a gambit of everything and me not be able to work anymore." 

In this case, the Board finds that the evidence in support of the claim and against the claim is in relative balance and the claim must be granted.  

First, as to the Veteran's assertions that his claimed psychiatric disorder is causally-related to his service-connected disabilities, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Here, the Board finds that, while the Veteran is not competent to determine the cause of his claimed psychiatric disorders, he is competent to report his own symptoms, such as depression.  The Veteran is also competent to report that he experiences depressive symptoms due to the pain and incapacity resulting from all of his service-connected disabilities, and particular those of the lower extremities. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   Likewise, his friends and family are competent to report observable symptomatology relating to depression and lower extremity difficulties. 

The Board recognizes that the Veteran seeks service connection on a secondary basis here, but nonetheless finds it significant that STRs show trauma to the right ankle and left heel with subsequent complaints of pain, problems with ambulation, and an inability to sleep secondary to pain.  The STRs expressly note that the Veteran was advised to discuss his "emotional issues" with a chaplain.  While the Board is unable to make its own medical conclusions in this instance, it is reasonable to assume that this marked the approximate onset of the Veteran's "emotional," or psychiatric problems as they relate to his service connected disabilities.  

Following service, while no specific treatment for depression is shown until 2003, the Veteran reported on multiple occasions that his service-connected disabilities resulted in pain and related depression beginning in 1999.  Again, he is competent to report on such matters. 

With respect to the medical evidence, the Board acknowledges that the record contains one opinion for the Veteran's claim (Dr. Marsh's) and one opinion against the Veteran's claim (the February 2006 VA examiner).  

Again, if the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In this case, although the February 2006 VA examiner dismissed Dr. Marsh's opinion, the Board finds the opinion to be entirely adequate and probative.  

Indeed, Dr. Marsh expressly noted a diagnosis of major depression and stated that Veteran's depression was "brought on by" (i.e., caused by) his heel and ankle conditions.  He also opined that his "mental state" (i.e., depression) was "greatly caused by" the chronic pain and discomfort.  In this regard, it is noteworthy that the only disabilities discussed/considered by Dr. Marsh were those relating to the heel and ankle, both of which were (and still are) service-connected disabilities. 

It is evident that Dr. Marsh was familiar with the nature and extent of the Veteran's heel and ankle conditions and that he was aware of at least some causal/aggravation relationship between the depression and service-connected disabilities.  For all of these reasons, the Board finds Dr. Marsh's opinion to be highly probative.  This is especially so when it is considered in conjunction with the subsequent VA treatment records which note diagnoses of dysthymic disorder and depressive symptoms secondary to pain. (Emphasis added).  

Here, the Board notes that the Veteran has received additional awards of service connection based upon disabilities of the lower extremities (e.g., hip, knee, and low back) since the February 2006 VA examination.  His current VA treatment and complaints of chronic "pain" and depression relate almost exclusively to these disabilities.  It is thus reasonable to assume that the Veteran's physical and mental conditions have perhaps deteriorated even further since the time of the February 2006 opinion, which was based upon only two lower extremity disabilities.  Indeed, the Veteran testified that he recently attempted suicide, in part, as a result of the pain stemming from his lower extremity/back disabilities.  He also stated that he ambulates almost exclusively with crutches now and that he is in the process of obtaining a scooter/wheelchair.  

In sum, the, as well as long-standing treatment for that disorder (with possible onset in-service following the heel/ankle trauma).  This evidence, coupled with the Veteran's competent testimony and Dr. Marsh's positive opinion, is sufficient to show that a current disability exists, and that the current disability, diagnosed as major depression, was either proximately caused by or proximately aggravated by his service-connected disabilities. See Allen. 

Therefore, as the evidence for the claim stands at least in equipoise, the benefit-of-the-doubt rule is in effect, and the claim for entitlement to service connection for an acquired psychiatric disorder must be granted. 

Propriety of Reduction - Skin Condition 

The Veteran essentially seeks restoration of a 30 percent evaluation for infectious eczematoid dermatitis and trichophytid of the right forearm and fingers.  

By way of procedural history, in November 2000, the RO granted service connection for infectious eczematoid dermatitis and trichophytid of the right forearm and fingers.  A 10 percent evaluation, effective March 1, 2000, was assigned under Diagnostic Code (DC) 7817. See 38 C.F.R. § 4.118, Diagnostic Code 7817 (Dermatitis exfoliativa). 

Under 38 C.F.R. § 4.118, DC 7817 (in effect prior to August 30, 2002), exfoliative dermatitis was rated under DC 7806 (Eczema).  A 10 percent rating was warranted where there was evidence of (eczema) with exfoliation, exudation or itching, if involving an exposed surface or extensive area; a 30 percent rating was warranted with exudation or itching constant, extensive lesions, or marked disfigurement.  

Under DC 7817 (as of August 30, 2002), a 10 percent rating is warranted where there is any extent of involvement of the skin, and: systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period; the same is required for a 30 percent rating, although systemic therapy is required for a total duration of six months or more, but not constantly, during the past 12-month period. 

In August 2001, the RO increased the Veteran's evaluation for the skin condition to 30 percent disabling, effective March 12, 2001.  In particular, the RO noted that a July 2001 VA examination reflected complaints of constant scratching (right forearm).  The Veteran was concerned about the rash spreading.  Upon examination, the VA physician noted a 17 x 12 cm plaque with erythematous, anular raised margins, and scales.  There was also evidence of crusted excoriations.  Additional plauqing was noted on the left elbow.  The Veteran was applying topical anti-fungal creams with some improvement.  The examiner noted that the Veteran had a future appointment with the dermatology department and that the plan was to start the Veteran on oral medications if there was no improvement by that time.  The examiner also noted that even with the use of topical the condition still existed.  The pertinent diagnoses were tinea corporis of the right and left arm, and ID dermatophytid reaction of both hands.  

An April 2005 VA treatment record revealed a diagnosis of chronic fungal dermatitis on the bilateral arms. 

The Veteran underwent a VA skin examination in March 2005.  The Veteran reported that he currently had a rash on his trunk that was itchy and flakey.  He denied having a current/active rash on his arms.  It was noted that his last VA dermatology visit was in 2002.  Upon physical examination, there were erythematous papules caressing into small plaques on the abdomen and back.  There was no evidence of dermatitis on his hands or arms.  The diagnosis was chronic eczematous dermatitis covering 1 percent of the total body surface.  The examiner noted that "there was a potential that this could be a recurrent dermatophyte that should be treatable with topical therapy."  

In May 2005, the RO proposed to reduction the Veteran's evaluation for his skin condition from 30 percent to 10 percent disabling. See Rating Decision, May 2005. 

The Veteran subsequently submitted a letter stating that, initially, the skin condition affected mostly his upper arms, fingers, and a small portion of his chest.  However, over the last few years, the rash began to spread to other parts of his body.  He also stated that the areas that were originally affected were still infected and itched constantly.  He reported that the "overall status of this condition is certainly not improving," and that the condition varies from week to week.  Although he had not visited the VA dermatology clinic recently, he noted that he found a few over-the-counter medications that "partially" helped the itching and exudation of the disease. 

Based on the Veteran's statements, and the March 2005 VA examination which showed that the skin condition was likely to reoccur, the RO continued the evaluation as 30 percent disabling under DC 7817 (revised regulations, effective September 16, 2002).  

In January 2007, the Veteran underwent another VA skin examination.  He reported that he is itchy all of the time and uses over-the-counter anti-fungal creams.  Current treatment did not include a corticosteroid, immunosuppressive drug, or light therapy (UVB, PUVA).  The current skin lesions consisted of pinpoint red papules on the proximal arms, upper chest, and shoulders.  The examiner estimated that it affected .005% of the entire body surface.  The diagnosis was history of tinea corporis with ID reaction.  The examiner noted that there was no such skin disability on current examination, but "more of an acneiform eruption."  Follow-up with dermatology was recommended.  

An August 2007 VA skin examination reflected complaints of an ongoing fungal infection in the upper arms and abdomen, which was itchy and broke out into red spots.  He reported that he was currently prescribed Clotrimazole for treatment.  He also noted blisters on his fingers and palmar aspects.  Physical examination revealed erythematous mild blanching lesions.  Approximately 20 percent of the skin and entire body was affected.  The pertinent diagnosis was moderate tinea corporis with symptoms of itchiness, redness, and irritation.  

In September 2007, the RO proposed to reduce the Veteran's evaluation from 30 percent disabling to 0 percent.  In response, the Veteran requested a pre-decisional DRO hearing.  

The Veteran was afforded a pre-decisional hearing in January 2008.  At the hearing, the Veteran testified that his skin rash was actively spreading to other parts of his body and that he felt that his skin condition was worsening.  He endorsed open sores from scratching.  He noted that when he was originally granted the 30 percent rating, the rash/skin condition only affected the arms and chest.  He stated that the skin condition now affects the arms, chest, stomach, back, and right leg.  He also reported that he was prescribed three different creams (one of which was a steroid cream) from the VA dermatologist, but that she cancelled his prescriptions.  He explained that he was unable to use some of the prescribed creams due to irritation from an ankle brace.  He reported dermatology treatment within the last six months at the VAMC James Haley. 

In March 2008, the RO reduced the Veteran's evaluation from 30 percent disabling to 0 percent disabling, effective June 1, 2008, thereby also reducing his overall disability rating from 70 percent to 50 percent.  The RO 

The Veteran filed a timely notice of disagreement April 2008 and the current appeal ensued. 

Following the RO's reduction in March 2008, VA treatment records reflect continued complaints relating to skin problems.  Notably, an August 2008 VA dermatology note shows that the Veteran was prescribed Triamcinolone Acetonide, a corticosteroid, for treatment of his continued skin condition on the trunk and upper arms.  An October 2008 VA treatment note reflects objective findings of lesions on the right arm, stomach, back, and right leg. 

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level. If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction. See Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements set forth in 38 C.F.R. § 3.105. 

Additional requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination. See Brown, 5 Vet. App. at 417-18. 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer, 2 Vet. App. at 281-282  . It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable. 

In this case, the 30 percent rating had been in effect from March 12, 2001, to June 1, 2008; thus, the five-year criterion for applicability of 38 C.F.R. § 3.344(c) is met. 

The remaining question is whether the RO was justified in reducing the Veteran's rating.  If not, the Veteran's disability evaluation must be restored. See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The CAVC has held, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), that the entire clinical record must be reviewed in order to determine whether, in fact, the disorder in issue has actually "stabilized."  The CAVC has identified "at least four specific requirements" applicable to rating reductions in that regulation: 

(1) the Board must review "the entire record of examinations and the medical - industrial history . . . to ascertain whether the recent examination is full and complete"; 

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction"; 

(3) "[r]atings on account of diseases subject to temporary and episodic improvement, [. . . ] will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and 

(4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life." Brown, 5 Vet. App. at 419 (quoting 38 C.F.R. § 3.344(a) ). 

Here, the Board finds that it is the third and fourth elements that appear to be in question.  While two examinations were conducted prior to the reduction, they were conducted less than a year apart, and reflect the Veteran's condition both during a period of remission (see VA January 2007 VA examination) and during a period of "moderate" active disease (see VA August 2007 examination).  Ironically, it is this latter VA examination, which showed "moderate" tinea corporis covering nearly 20 percent of the body, that the RO based its March 2008 reduction upon.  However, when considered in the context of the entire period since service connection was granted, the Veteran's skin condition undergone several periods of worsening, followed by initial improvement, and then followed by worsening.  This is demonstrated by the four VA examinations conducted in July 2001, March 2005, January 2007, and August 2007.  Thus, the two examinations conducted in association with the reduction reflect a rather small window in time when compared against the history of the disability.  While there may have been an improvement in symptoms at the time of January 2007 examination, given the cyclical nature of the disability over the period since service connection was granted, this cannot be interpreted as demonstrating sustained material improvement. 

The Veteran's statements and testimony, as well as the clinical notes subsequent to the VA examinations underscore the Board's finding.  For example, at his January 2008 pre-decisional hearing, the Veteran reported that his skin condition was actually worsening, not getting better.  He stated that the rash was spreading to other areas of his body and that he was recently put on a steroid cream.  An August 2008 VA dermatology note reflects that the Veteran was prescribed Triamcinolone Acetonide, a corticosteroid, for treatment of chronic dermatitis on the trunk and upper arms.  This was a mere five months after the RO reduced the Veteran's rating.  Further, an October 2008 VA treatment note shows objective findings of lesions on the right arm, stomach, back, and right leg.  

The Veteran also testified at a Travel Board hearing before the undersigned in February 2012.  At that time, he reported that he was in a "break-out stage" stage.  He indicated that the break-outs were not consistent, but rather would take several days or a month to manifest.  He reported that the skin condition covered his chest, back, shoulders, and fingers and that it covered approximately 20 percent of his body.  He also stated the sores open and bleed with scratching.  

Thus, to the extent that the reduction was based largely upon the January 2007 VA examination, it apparently reflects a brief period of improvement that was ultimately not sustained.  This is confirmed by the subsequent August 2007 VA examination and August 2008 VA dermatology note which reflect a general worsening of the condition and show that the Veteran was ultimately prescribed a steroid cream for treatment.  When viewed against the entire history of the Veteran's skin condition, the Board finds that the evidence at the time of the reduction did not demonstrate a sustained material improvement under the ordinary conditions of life. 

In sum, the RO reduced the Veteran's rating, in effect for more than 5 years, on the basis of medical information that did not show sustained material improvement under the ordinary conditions of life.  Since the burden is on VA to show that the rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 30 percent rating for must be restored. 


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for an acquired psychiatric disorder, diagnosed as major depression and dysthymic disorder, is reopened.  

Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depression and dysthymic disorder, as secondary to service-connected disabilities is granted. 

Restoration of a 30 percent rating for the skin condition is granted.


REMAND


Service Connection - Bilateral Foot Drop 

The Veteran contends that he has right and left foot drop secondary to his service-connected disabilities.  With respect to the right foot drop only, the Veteran additionally asserts that this disability is directly related to service. See Hearing Transcript, pp. 5, 24. 

Again, service connection is currently in effect for the following disabilities: plantar fasciitis, status post left calcaneus stress fracture (20 percent disabling); residuals of a right ankle stress fracture (10 percent disabling); right hip bursitis (10 percent disabling); right knee bursitis (10 percent disabling); lumbar strain (10 percent disabling); and infectious eczematoid dermatitis and trichophytid of the right forearm and fingers (restored to 30 percent disabling herein).  The Board has also granted service connection for major depression herein.  

VA records show a current diagnosis of bilateral foot drop deformity. See July 2008 VA Treatment Record.  

In addition, the Veteran underwent a VA nerve examination in May 2009.  The examiner noted that the Veteran had "complicating" factors of degenerative disc/joint disease of the lumbar spine but that previous EMG/NCV studies (conducted in 2006 and 2007) showed no evidence of radiculopathy raised only a mild suggestion of compression of the peroneal nerves.  The May 2009 examiner diagnosed peroneal nerve palsy, bilateral, and opined that the foot drop was less likely than not the result of an in-service event, injury, or illness.  The examiner reasoned that the clinical data was insufficient to establish a clear relationship between his current condition (i.e., peroneal palsy) and remote foot trauma.  She provided no opinion as to whether the Veteran's bilateral peroneal nerve palsy was due to his service-connected lumbar spine disability.  

In this case, the Veteran has not been afforded a VA examination to specifically determine the nature and etiology of his bilateral foot drop, or whether it is directly related to service or to a service-connected disability.  Moreover, the May 2009 VA examiner who diagnosed peroneal palsy did not perform up-to-date diagnostic studies in conjunction with his foot drop claim.  In this regard, the examiner relied on remotely conducted EMG/NCV studies and MRIs of the spine and was unable to provide a supporting rationale for her opinion regarding peroneal palsy.  The Veteran has submitted internet articles which suggest a relationship between foot drop, peroneal nerve problems, and injuries to the lumbar spine.  Upon remand, the Veteran must be afforded a new VA examination to address whether the bilateral foot drop and/or peroneal palsy are due to or aggravated by any of the service-connected disabilities, to specifically include the lumbar spine disability.  This opinion should also address direct service connection to the extent that the Veteran contends that his right foot drop existed during service.  

Increased Evaluation - Skin Condition 

The Veteran seeks a higher rating for his service-connected skin condition, which is currently evaluated as 30 percent disabling.  

The most recent VA examination in connection with the Veteran's service-connected infectious eczematoid dermatitis and trichophytid was conducted in August 2007.  At that time, the Veteran complained of a very itchy fungal infection of the arms and abdomen that had been present since 1999.  He also had blisters on the fingers and palmar aspects of the hands.  He currently used prescription anti-fungal cream.  The diagnosis was moderate tinea corporis affecting 20 percent of the entire body.  VA treatment records dated in August 2008 and October 2008 reflect that the Veteran was prescribed a corticosteroid for "chronic" dermatitis of the upper arms and trunk.  During his February 2012 Travel Board hearing, the Veteran reported that his disability had increased in severity since that time.  He indicated that, when active, the rashes now cover approximately 20 percent of his body.  In other words, although the skin condition initially only affected the hands and forearms, the Veteran indicates that it now affects other parts of the body, including the trunk, shoulders, back, stomach, and legs.  

The Board also notes that the Veteran's skin disability is rated under Diagnostic Code (DC) 7817, for exfoliative dermatitis. 38 C.F.R. § 4.118.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The evidence in this case strongly suggests that Diagnostic Code 7817 may not be the most appropriate diagnostic code under which to evaluate the Veteran's skin condition.  Historically, the Veteran was diagnosed with dyshidrotic and eczema of the arm and hands in-service; following service, in May 2000, the Veteran was assessed with trichophytid of the fingers, and infectious eczematoid dermatitis of the right forearm.  In July 2001, the VA examiner provided a diagnosis of tinea corporis of the right and now left arm; ID dermatophytid reaction of both hands was also present, although it was noted to be a hypersensitive reaction related to the tinea corporis.  An April 2005 VA dermatology note reflects a diagnosis of chronic fungal dermatitis of the upper arms.  A May 2005 VA examination diagnosed chronic eczematous dermatitis with a potential recurrent dermatophyte.  A January 2007 VA skin examination diagnosed a history of tinea corporis with ID reaction, and acneiform eruption.  The August 2007 VA skin examination diagnosed moderate tinea corporis.  Finally, in August 2008 and October 2008, VA treatment records reflect active dermatitis of the right arm, stomach, back, and right leg.  The records also show that the Veteran was prescribed a corticosteroid for "chronic" dermatitis.  See October 2008 VA Ambulatory Care Note. 

Clearly, the Veteran's skin condition has been variously diagnosed since the initial grant of service connection in November 2000.  The predominant diagnoses have been tinea corporis, dermatitis, and ID dermatophytosis.  Diagnostic Code 7817 provides rating criteria for exfoliative dermatitis, which is defined as widespread involvement of the skin by a scaly, erythematous dermatitis occurring either as a secondary or reactive process to an underlying cutaneous disorder (e.g., atopic dermatitis, psoriasis, etc.), or as a primary or idiopathic disease.  It is often associated with the loss of hair and nails, hyperkeratosis of the palms and soles, and pruritis. (From Dorland, 27th ed).  

The rating criteria under Diagnostic Code 7817 provide for 10 percent, 30 percent, 60 percent, and 100 percent evaluations when the skin condition primarily involves systemic therapy, immunosuppressive retinoids, PUVA and UVB (ultraviolet light) treatments, and/or electron beam therapy.  

Based on the foregoing information, it does not appear that the Veteran's medical history, symptomatology, treatment, or diagnoses are best described or encompassed by the rating criteria under Diagnostic Code 7817.  Again, the Veteran has never expressly been diagnosed with exfoliative dermatitis; nor has his treatment ever consisted of systemic therapy or ultra-violet light therapy.  Rather, it appears that the Veteran has tinea corporis and/or dermatitis, which covers approximately 20 percent of his body and requires corticosteroid creams.  Considering the foregoing, the Veteran's skin disability would be more appropriately evaluated under Diagnostic Codes 7813 (dermatophytosis), 7806 (dermatitis or eczema), or 7801, 7802, 7803, 7804, or 7805 (scars, other than the head, face, or neck). 

In light of the foregoing, and given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current nature and severity of his skin disability. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board notes that the Veteran's skin rash may have active and inactive stages.  It is essential to attempt to schedule the Veteran for an examination of his skin rash during an active stage. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  In an October 2007 statement, the Veteran indicated that his skin rash is worse when there is increased moisture/humidity in the air.  It would likely be difficult to schedule an examination in advance of these circumstances.  Thus, the skin examination should be conducted during the summer months.

TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16.

The Veteran contends that he is unable to work due to his various service-connected disabilities, and primarily those affecting his lower extremities and back (i.e., plantar fasciitis, left calcareous stress fracture, residuals of a right ankle fracture, bursitis of the right hip, bursitis of the right knee, and lumbar strain - all of which have been associated with a common etiology of right ankle fracture). See 38 C.F.R. § 4.16(a) (for purposes of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities...(2) disabilities resulting from common etiology or a single accident..."). 

The Board has restored the 30 percent evaluation for a skin condition herein and the Veteran's combined disability evaluation is 70 percent (note: the Board granted service connection for depression herein and the disability rating has yet to be assigned by the RO).  In addition, the Veteran's lower extremity and back disabilities will be considered as "one" disability stemming from common etiology.  Thus, the Veteran meets the schedular criteria set for under 38 C.F.R. § 4.16(a).  

The record shows that the Veteran has not been employed since 2007.  He was last employed as a sales associate at a Radio Shack.  Correspondence from the Veteran's former employer at Radio Shack indicated that the Veteran was "no longer able to perform the daily tasks that are part of his job.  He cannot sit, stand, reach or bend."  He was also unable pick up any weight. See Statement from Former Employer, J.P.J.  

In light of the above, and given the Veteran's contention that his service-connected disabilities interfere with his ability to maintain employment, the issue of entitlement to a TDIU rating is raised under Rice, supra, and the Board must adjudicate the TDIU issue as part of the increased rating claim.  In addition, given that the Veteran is now service-connected for depression, the Board finds that the Veteran should be afforded appropriate VA examinations to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

SSA 

Lastly, the Veteran testified that he was awarded SSA disability benefits in October of 2011.  While the record contains some SSA records (which relate to a previous 2008 denial of SSA benefits), the Board believes that the record should be augmented with up-to-date SSA records, to include those records that were used as the basis for the 2011 grant of benefits.  These records should thus be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records dated from January 2010 to the present.

2. The RO should contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran after 2008, including any pertinent medical records that Social Security has regarding the Veteran, and any medical records that were used as the basis for the 2011 grant of SSA benefits.  These records should be associated with the claim file

If for any reason a negative response is received from SSA, such response should be noted in the record.

3. Thereafter, schedule the Veteran for a VA examination(s) to determine the nature and etiology of his diagnosed bilateral foot drop and peroneal nerve palsy.  All appropriate diagnostic codes should be addressed.  The claims folder should be made available to the examiner for review.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.

The examiner should be advised that in addition to plantar fasciitis, status post left calcareous stress fracture, and residuals of a right ankle stress fracture, the Veteran is also service connected for bursitis of the right hip, bursitis of the right knee, and lumbar strain, all of which have been associated with his right ankle stress fracture.  

The examiner should review the entire claims folder, examine the Veteran, and render medical opinions as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) as to the following:

A. Is it at least as likely as not that any diagnosed right and left foot drop and/or peroneal nerve palsy is the result of the Veteran's active military service?  

B. Is it at least as likely as not that right and/or left foot drop and/or peroneal nerve palsy is caused OR aggravated by the Veteran's service-connected (i) plantar fasciitis, status post left calcareous stress fracture; (ii) residuals of a right ankle stress fracture; (iii) bursitis of the right hip; (iv) bursitis of the right knee; (v) depression; and/or (vi) lumbar strain.  

With respect to lumbar strain, the examiner is specifically asked to determine whether the Veteran's foot drop/peroneal nerve palsy of the lower extremities is related to any diagnosis of sciatica or lower extremity radiculopathy, and if so, whether the sciatica or lower extremity radiculopathy (if diagnosed) are due to or aggravated by the service-connected lumbar strain. 

If it is determined that the diagnosed bilateral foot drop and/or peroneal nerve palsy was worsened by any of the Veteran's service-connected disabilities, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All indicated tests and studies should be accomplished. The examination report should contain medical history and clinical findings, and a rationale for medical conclusions rendered.

4. Thereafter schedule the Veteran for a VA skin examination to determine the nature and severity of his service-connected skin condition.  The examination should be conducted during the summer months. (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail. 

All appropriate diagnostic codes should be addressed, to include DC 7801, 7802, 7803, 7804, 7805, 7806, and 7813.  

The examiner should identify all current skin conditions that are related to, or manifestations/residuals of his service-connected skin condition (originally diagnosed as infectious eczematoid dermatitis and trichophytid) to include tinea corporis, dermatitis, and dermatophytosis.  

The examiner should indicate the percentage of the Veteran's entire body that is affected by his skin rash(es), and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy for the skin rash(es), such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period.  All opinions should be set forth in detail and explained in the context of the record. 

If, and only if, the examiner provides a diagnosis of exfoliative dermatitis, then the examiner should comment on whether such condition requires systemic therapy, such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy, and if so, what is the duration of such treatments over the last 12 month period.  The examiner should also comment on whether there are any systemic manifestations, such as fever, weight loss, and hypoproteinemia. 

5. After the above has been completed, schedule the Veteran for appropriate examinations to determine the impact of his service-connected disabilities on his employability.  These examinations must specifically include a VA orthopedic examination.  The claims file must be provided to the examiners for review.  The examiners should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination(s), the examiners should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected plantar fasciitis, left calcareous stress fracture, residuals of right ankle fracture, bursitis of the right hip, bursitis of the right knee, lumbar strain, skin condition, and/or major depression, alone or in combination, preclude him from securing and following substantially gainful employment. A complete rationale must be provided for any opinions expressed.

6. After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


